                                            Case 3:20-cv-06813-SI Document 11 Filed 12/04/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                     Case No. 20-cv-06813-SI
                                   8                     Plaintiff,
                                                                                            ORDER TO SHOW CAUSE WHY THIS
                                   9              v.                                        CASE SHOULD NOT BE DISMISSED
                                                                                            FOR FAILURE TO PROSECUTE
                                  10     STEVEN RICHARD BECERRA, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          This case was filed on September 30, 2020. Pursuant to General Order 56, by November

                                  14   30, 2020, plaintiff was required to complete service on defendants or file a motion for administrative

                                  15   relief. Plaintiff has done neither.

                                  16          Accordingly, plaintiff is ORDERED TO SHOW CAUSE in writing no later than December

                                  17   11, 2020, why this case should not be dismissed pursuant to Federal Rule of Civil Procedure 41(b)

                                  18   for failure to prosecute.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: December 4, 2020                       ______________________________________
                                                                                       SUSAN ILLSTON
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
